DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Adele Critchley on May 05, 2021.
The application has been amended as follows: 
In claim 1, line 3, delete “adhesive comprising” and insert - - adhesive comprises - - in its place.
In claim 7, line 1, delete “laminate” and insert - - secondary battery - - in its place.
In claim 7, line 2, delete “aging within a range” and insert - - aging of the laminate within a range - - in its place.
In claim 9, line 2, delete “adhesive comprising” and insert - - adhesive comprises - - in its place.

The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 2, and 4-8 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2016/042837, with citations from the English equivalent US 2017/0088753) in view of Mitsumoto et al. (US 2016/0009923) is withdrawn following the applicant’s amendment to claim 1.
oC.
There are no prior art teachings that would motivate one of ordinary skill to modify Nakamura et al. and obtain the secondary battery in claim 1 and the laminate in claim 9 of the instant application.
Therefore, claims 1, 2, and 4-14 are allowed.
Claim 3 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANCA EOFF/Primary Examiner, Art Unit 1722